FILED
                            NOT FOR PUBLICATION                             JAN 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ZEDDRICK FITZGERALD WHITE,                       No. 13-55549

               Plaintiff - Appellant,            D.C. No. 2:10-cv-03479-CAS-
                                                 PJW
  v.

DELOITTE & TOUCHE; et al.,                       MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                    Christina A. Snyder, District Judge, Presiding

                            Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, AND PAEZ, Circuit Judges.

       Zeddrick Fitzgerald White appeals pro se from the district court’s judgment

dismissing his action alleging, among other claims, violations of the Fair Credit

Reporting Act. We have jurisdiction under 28 U.S.C. § 1291. We review for an

abuse of discretion a dismissal for failure to prosecute, Al-Torki v. Kaempen, 78

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1381, 1384 (9th Cir. 1996), and de novo a district court’s subject matter

jurisdiction determination, Robinson v. United States, 586 F.3d 683, 685 (9th Cir.

2009). We affirm.

      The district court did not abuse its discretion by dismissing White’s action

against Deloitte & Touche, LLP and Brachfeld & Associates for failure to

prosecute in light of White’s continued failure to appear at required hearings. See

Al-Torki, 78 F.3d at 1384-85 (discussing factors to guide the court’s decision

whether to dismiss for failure to prosecute); see also Pagtalunan v. Galaza, 291
F.3d 639, 640 (9th Cir. 2002) (noting dismissal will be disturbed only if there is “a

definite and firm conviction that the court below committed a clear error of

judgment” (citation and internal quotation marks omitted)).

      Because we affirm the district court’s dismissal as to Brachfeld for failure to

prosecute, we do not consider White’s challenge to the clerk not entering default

against Brachfeld. See Al-Torki, 78 F.3d at 1386 (after dismissal for failure to

prosecute, interlocutory orders are not appealable regardless of whether the failure

to prosecute was purposeful).

      The district court properly dismissed White’s state law claims against Gap,

Inc. for lack of subject matter jurisdiction because those claims did not share a

common nucleus of fact with White’s Fair Credit Reporting Act claim, the only


                                          2                                      13-55549
claim over which federal jurisdiction existed. See 28 U.S.C. § 1367(a)

(establishing “same case or controversy” requirement for supplemental

jurisdiction); Bahrampour v. Lampert, 356 F.3d 969, 978 (9th Cir. 2004) (“A state

law claim is part of the same case or controversy when it shares a ‘common

nucleus of operative fact’ with the federal claims and the state and federal claims

would normally be tried together.” (citation omitted)); see also Moore v. Maricopa

Cnty. Sheriff’s Office, 657 F.3d 890, 894 (9th Cir. 2011) (noting court’s obligation

to determine sua sponte whether it has subject matter jurisdiction).

      White’s contentions of judicial bias are without merit and not supported by

the record.

      White’s motion to strike, filed on January 9, 2014, is denied as unnecessary.

White’s motion to expedite hearing schedule and for temporary injunction and

stay, filed on December 12, 2013, is denied as unnecessary. White’s motion

regarding oral argument, filed on August 30, 2013, is denied as unnecessary. All

pending motions for judicial notice are also denied as unnecessary.

      AFFIRMED.




                                          3                                    13-55549